DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-3, 6-7, and 9-21 is/are pending.  Claim(s) 13-20 is/are withdrawn.  Claim(s) 4-5 and 8 is/are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 4/18/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-3, 6-7, 9-12, and 21 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach the amended claim language.  This language is taught as described below in the prior art rejection section. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “patient-specific”.  This language was introduced as “patient specific”, therefore the dash should be replaced with a space for consistency.  Appropriate correction is required.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6-7, 11-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie (US 2014/0277437 A1) in view of Dyer (US 4,629,460).
Regarding Claim 1, Currie teaches a customized IOL for a specific eye of a specific patient (e.g. abstract, [0094]; Figures 2, 5; the features cited for Figure 2 here are also found in Figure 5) comprising:
a clear optic (e.g. [0031], [0082]) comprising an astigmatic axis (e.g. [0102], there is an astigmatic problem correction and therefore an astigmatic axis associated with the correction), 
an optic border surrounding the clear optic (e.g. Figure 2, optic #23, haptic ring surrounding optic, #14, solid ring including the radially outer edge of #22) 
a haptic section with at least one haptic coupled to the optic border (e.g. Figures 2, 5, remainder of the haptic ring #14/114, portion radially outward of solid ring including the outer edge of #22). 

Currie discloses the invention substantially as claimed but fails to teach the border including two positioning holes located opposite each other and on opposite sides of the clear optic and oriented with respect to a cylinder axis of an astigmatic correction; and wherein the two positioning holes are located based on preoperative patient specific measurements, further wherein the two positioning holes enable a surgeon to orient the customized IOL within the specific eye of the specific patient, and further wherein, the haptic section is located independently of the positioning holes. 

Dyer teaches an IOL having haptics and two opposing positioning holes in the optic’s border (e.g. Figure 2, #28). 
Dyer and Currie are concerned with the same field of endeavor as the claimed invention, namely IOLs having optics and haptics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Currie by incorporating the positioning holes in the optic’s border as taught by Dyer as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Here, the predictable results are an IOL have multiple radial reference points in known parts of the IOL (known per Dyer, Figure 2, which shows positioning holes in both the haptics and the optic).  

The combination of Currie and Dyer teaches: 
the holes located opposite each other (e.g. annotated Figure 2 below, along the added solid line) and on opposite sides of the clear optic (e.g. annotated Figure 2 below, across the dotted line), and
the holes oriented with respect to a cylinder axis of an astigmatic correction (the position of the holes inherently has a position with respect to these features; the Examiner notes the relative position is not claimed – there is no language specifying, for example, an angle between the two locations (holes and cylinder axis)); and
wherein the two positioning holes are located based on preoperative patient specific measurements (e.g. [0087], the sizing determines the radial position of the holes), further wherein the two positioning holes enable a surgeon to orient the customized IOL within the specific eye of the specific patient (e.g. Dyer, column 2, lines 25-38), and further wherein, the haptic section is located independently of the positioning holes (e.g. Currie, Figures 2, 4, 5). 


    PNG
    media_image1.png
    407
    431
    media_image1.png
    Greyscale

Annotated Figure 2, Dyer

Regarding Claim 3, the clear optic has a correction of at least one higher-order aberration (e.g. Currie, [0102]) based on the preoperative patient-specific measurements for the specific eye of the specific patient (e.g. Currie, [0094]). 
Regarding Claim 6, the IOL has a power with a precision of 0.05 D to 0.1 D increments in sphere and cylinder (e.g. Currie, [0108], every 5 0.1 increments make up a 0.05 micron increment) and increments of 0.05 micron root mean square error in total higher-order aberrations or in any specific aberration (e.g. Currie, [0108], every 5 0.1 increments make up a 0.05 micron increment).
Regarding Claim 7, there is a spherical aberration offset of 0.1 to 0.3 micron root mean square error in a central 2 or 3 mm zone of the optic (e.g. Currie, [0406], the optic diameter is 2.5 mm to 7 mm; [0108], RMS error of the optic; the corrections are over the optic, which covers each of the 2 mm and 3 mm zones).
Regarding Claim 11, the clear optic has a square edge on its posterior outer edge to minimize posterior capsule opacification (e.g. Currie, Figures 5, 7, #s 115a, 112a are squared; further the transition from anterior posterior to a surface is a square edge where they join; it is the shape of the squared edge that results in the function of minimizing PCO). 
Regarding Claim 12, there is a haptic of the haptic section with square posterior haptic edges (discussed supra for claim 11). 

Regarding Claim 21, the combination of Currie and Dryer discloses the invention substantially as claimed but fails to teach the positioning holes each have an equivalent diameter of 210 microns or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Currie and Dryer such that the positioning holes each have an equivalent diameter of 210 microns or less as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).


Claim(s) 2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie (US 2014/0277437 A1) in view of Dyer (US 4,629,460) as discussed supra and further in view of Scott, et al (Scott) (US 2014/0343541).
Regarding Claim 2, the combination of Currie and Dyer discloses the invention substantially as claimed but fails to teach one of the positioning holes has a triangular shape configured to be pointing toward a top of the specific patient’s head when implanted, and the other of the positioning holes has a circular shape in an opposite location on the optic border. 
Scott teaches location marks that have triangular shapes (e.g. Figure 6, #s 500f, 500g). 
Scott and the combination of Currie and Dyer are concerned with the same field of endeavor as the claimed invention, namely IOLs having marking shapes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Currie and Dyer such that one of the positioning holes has a triangular shape as taught by Scott as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). 

The combination of Currie, Dyer, and Scott teaches: 
the triangular shaped hole is configured to be pointing toward a top of the specific patient’s head when implanted (Currie has two haptics (e.g. Figures 2,5) and therefore per Dyer, Figure 2, the added holes are on the optic border between haptics; therefore, there are two holes that are opposite one another; when vaulted as in Currie’s e.g. Figure 1, the holes are on an incline; the incline of the triangle points toward a top of the patient’s head when implanted such that one haptic is positioned upward toward the top of the head), and the other of the positioning holes has a circular shape in an opposite location on the optic border (e.g. Dyer, Figure 2, and discussed supra). 

Regarding Claim 9, the optic border further comprises at least two distinguishable markings (here opposing pair of #s 22 that are arc shaped is considered these markings and the remaining #822 are the holes of claim 1; they are distinguishable because of their shape) that are at specific azimuthal positions relative to the preoperative patient specific measurements for the specific eye of the specific patient (e.g. Figure 2; the markings are inherently at specific azimuthal positions based on the preoperative measurements).

The combination of Currie, Dyer, and Scott discloses the invention substantially as claimed but fails to teach the holes have a dimension between 50 microns and 200 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Currie, Dyer, and Scott such that the holes have a dimension between 50 microns and 200 microns as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claim 10, the markings are placed at 3 o’clock and 9 o’clock positions (discussed supra for claim 2).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        7/15/2022